DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Rohling et al (US 2002/0173717 A1).
With respect to claim 37, Rohling discloses a capsule incubator comprising (see Figures 1, 2 and 6): a surface for positioning a neonate thereon, the surface having a width and length sufficient for positioning a human baby (subject carrier unit #140 supporting subject #170 defined as infant in Col. 3 lines 33-34); at least one closing structure, the closing structure to create a housing for the human baby when in a closed position and the create access to the human baby when in an open position (enclosure #150); at least one coupling structure to couple the capsule incubator to a cart (base unit#110 having wheels considered as the “incubator” attached to the cart, see also claim 1); and a RF shielding structure comprising a conduit having a first aperture and a second aperture and the conduit (Column 7, lines 36-45 disclosing the possibility to add RF shields with openings/aperture for accessing the patient and the system going inside the bore ).
Furthermore, Rohling discloses the claimed invention as stated above except for specifying the conduits dimensions wherein said conduit has a length to with ration of at least 5 to 1. However, the length and width have a finite number of combinations and there is no criticality about their relationship. Therefore, one of ordinary skill in the art at the time the invention was made would have been compelled to use any preferred ratio needed for the structure in order to produce dimensions that will allow the human or region of the human to fit within the device properly as intended. Also, it should be understood that a human, infant or adult, is proportionally longer that wider, hence the ratio should be at least 1 to 5 in order to fit said human in any structure accordingly or to fit any equipment necessary to keep with the patient for support or for examination.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin (US 20140364722 A1.
With respect to claim 37, Dumoulin discloses a capsule incubator comprising (see Figures 1a-2a): a surface for positioning a neonate thereon, the surface having a width and length sufficient for positioning a human baby (bed #108 supporting infant as seen on Figures); at least one closing structure, the closing structure to create a housing for the human baby when in a closed position and the create access to the human baby #132 when in an open position (enclosure made between base #132 and cover #136 that allow opening and closing to provide wider access, see Paragraph 0029, also having structure made by base 122 and cover #124 inside incubator section A that open and closes with hinges paragraph 0030); at least one coupling structure to couple the capsule incubator to a cart (base unit#130 having top surrounding the baby numbered by examiner as A considered to be the incubator section and a bottom section or base having wheels considered the cart of the incubator and hence considered as the “incubator” attached to the cart, see Figure 1a below see in more detail in Figure 2a disclosing the pins #220 attaching the section #124 and #122 to the incubator #130 and to cart portion #250 of the incubator system); and a RF shielding structure comprising a conduit having a first aperture and a second aperture and the conduit (See Figure 2, elements #124 and #122 having apertures B and C wherein the combination can have a Faraday cage which is an RF shield see paragraph 0047). 

    PNG
    media_image1.png
    362
    456
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    485
    464
    media_image2.png
    Greyscale

Furthermore, Dumoulin discloses the claimed invention as stated above except for specifying the conduits dimensions wherein said conduit has a length to with ration of at least 5 to 1. However, the length and width have a finite number of combinations and there is no criticality about their relationship. Therefore, one of ordinary skill in the art at the time the invention was made would have been compelled to use any preferred ratio needed for the structure in order to produce dimensions that will allow the human or region of the human to fit within the device properly as intended. Also, it should be understood that a human, infant or adult, is proportionally longer that wider, hence the ratio should be at least 1 to 5 in order to fit said human in any structure accordingly and fit any equipment necessary to keep with the patient for support or for examination.

Response to Arguments
Applicant’s arguments, see arguments of pages 6-9, filed 03/01/21 and filing of a Terminal disclaimer, with respect to the 35 U.S.C 112 rejection and Double Patenting rejection have been fully considered and are persuasive.  The rejection of claim 37 under 35 U.S.C 112 
Applicant's arguments filed 03/01/21 have been fully considered but they are not persuasive. 
Applicant argues that the Office action is unsupported and incorrect assuming the length is one of “a finite number of combinations available and there is no criticality about the relationship. Also, applicant states that it is unclear if the OA is relying on official notice or common knowledge without documentary evidence to support the conclusion. Applicant states the rejection for that reason fails to comply with the MPEP since it is not appropriate to rely solely on common knowledge in the art without evidentiary support in the record. Therefore, the OA has not met the burden since it does not establish why or why not or how there is no criticality to the relationship between the dimensions of the conduit. 
The examiner disagrees with applicant’s argument since the common knowledge/ official notice statements are permissible when there is an occurrence of a limitation not explicitly present in a reference but it is well known, or understood, routine, conventional activity engaged in by those in the relevant art see in re Ahlert, 424F.2d 1088, 1091, 165 USPQ 418, 420 (CCPA 1970). Certain limitations in a claim are old and well known expedients in the art without the support of documentary evidence provided the facts so noticed are of notorious character and serve only to "fill in the gaps" which might exist in the evidentiary showing made by the examiner to support a particular ground of rejection. In re Zurko, 258 F.3d 1379, 1385, 59 USPQ2d 1693, 1697 (Fed. Cir. 2001); Ahlert, 424 F.2d at 1092, 165 USPQ at 421. Also see MPEP section 2144.03

The examiner, in order of clarify and further support of the original statement of the dimensions, the examiner suggest reading the following references: Pub med (talking about the average new born shoulder length) and CDC data table for newborn’s length. Both references talk about the dimensions of a new born or a premature infant in order to understand the necessary dimensions to allow entry and accommodate said infant and the equipment necessary to support or image said infant.  Between both references it should be understood that the common average dimensions of a new born are around 20” long (length from head to toe) vs 5” wide (shoulder to shoulder length) in the normal 50 percentile. That means, a newborn infant has dimensions ration around 4:1 to 5:1 ratio which supports the statement as presented above that the opening to introduce the infant into the capsule RF shield needs to have a minimum ratio enough to be able to accommodate a newborn with the necessary equipment for examination. It should be understood that one of ordinary skill in art at the time the invention was made would understand that the construction of the opening should have the proper dimension to accommodate what is intended to go through as further demonstrated by the measurements provided above. Pub med and the CDC chart provided demonstrate common knowledge of the newborn dimensions so that one of ordinary skill in the art at the time of the invention could have a reasonable measurement to follow when designing the measurements of the space to be utilized. 

The examiner states that if applicant means the opening solely to allow only the tubbing for support of the infant though the RF shield wherein said space is in a particular location and form by specific components in a particular manner wherein said opening is separate and different from the opening to introduce the newborn, said limitations are not in the claim language. Even though the claim is read in light of the Specification, the information of the Specification cannot be read into the claims. Therefore, for the reasons as stated above, the 35 U.S.C. 103 stands and is considered proper.   
Applicant argues that that the RF shield with a conduit with the given ratio is to prevent the RF leakage through the conduit into and/or out of the capsule incubator. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., RF shield with a conduit with the given ratio is to prevent the RF leakage through the conduit into and/or out of the capsule incubator) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant is reminded that the claim language does not specify the conduit’s function. The Specification of the application defines the conduit as having a function of allowing tubing to be passed between the inside of the capsule and the outside of the capsule having the claim ration of 5:1 (see paragraphs 0092,  0113 and 0116). 

Due to the lack of information about the dimension’s ratio criticality, it is understood that the ratio is a preferred dimension ratio selected by one of ordinary skill at the time of the invention for the purpose of disclosing another size/dimension option between all the sizes or dimensions known in the art since any size or dimensionality will perform equally well or perform the same function of  forming a space to allow access to add equipment or introduce the infant with a needed equipment wherein the size is selected according to its suitability and  which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. In re Rose 105 USPQ 237 (CCPA 1955); Fields 134 USPQ 242 (CCPA1962), In re Reese 129 USPQ 402 (CCPA 1961) and Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
	
If applicant intends to further define the conduit/space for the purpose of allowing equipment having tubes or cables, it should be noted that Dumoulin and Rouhling discloses the possibility of permitting equipment having tubing inside/through the capsule throughout the imaging process (see paragraphs 0035-0037, 0047 for Dumoulin and paragraphs 0018-0021 and 0029 for Rouhling). Therefore, for the reasons as stated above, the 35 U.S.C. 103 stands and is considered proper.   
Note: The non-patent literature “Atlantis worldwide” and Glossary of NMR terms refer herein are used here in order to support and evidence the reasoning stated above as known in the art and does not constitute a new grounds of rejection in view of said references. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252.  The examiner can normally be reached on Monday-Friday 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866